Citation Nr: 1410687	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  04-43 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include hypochondriasis.

2. Whether new and material evidence has been received with respect to a claim of service connection for sleep impairment.

3. Whether new and material evidence has been received with respect to a claim of service connection for chronic fatigue syndrome.

4. Entitlement to total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire




ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The January 2004 rating decision denied a higher rating for bilateral knee disabilities, and the August 2009 rating decision denied service connection for the above noted claims.  The Veteran appealed both decisions.  However, the RO did not issue a Statement of the Case for the latter appeal.      

The Board denied a rating in excess of 40 percent, total, for both knee disabilities in a February 2013 decision.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted a Joint Motion to Remand the issue of an inferred claim for TDIU.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009, the Veteran filed a timely Notice of Disagreement with the August 2009 rating decision, which denied service connection for hypochondriasis, sleep impairment, and chronic fatigue syndrome.  The RO, or Agency of Original Jurisdiction (AOJ), did not address or decide the issues in any subsequent Statements of the Case (SOC).  Therefore, the Board has no discretion, and the issues must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  It is noted that the claims for sleep impairment and chronic fatigue syndrome had been previously denied by the RO in October 1997- accordingly, the issues have been characterized as set forth on the title page of this decision.

The record raises the question of entitlement to TDIU as part of the initial claim.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At this time, the Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  The evidence suggests that he is unemployable due to his service-connected disabilities.  If after adjudication of the other issues on remand, the Veteran still does not meet the schedular requirements, referral of the claim to the Director, Compensation Service will be necessary.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case as to the issues of entitlement to service connection for hypochondriasis, and whether new and material evidence has been received with respect to claims of service connection for sleep impairment and chronic fatigue syndrome.  The regulations pertaining to reopening claims based on new and material evidence should be included and the supplemental statement of the case should identify the basis for the prior denials of the sleep impairment  and chronic fatigue syndrome in October 1997.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Review the medical opinions to ensure they are adequate.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

Thereafter, the case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

2. Send a notice letter to the Veteran laying out the specific requirements for entitlement to TDIU and inform him that he may submit evidence, including medical opinions, supporting his entitlement to that benefit.  

3. After completing the above, if the Veteran meets the schedular requirements for TDIU, adjudicate the claim for TDIU accordingly. 

If the Veteran still does not meet the schedular requirements, refer the claim for TDIU to the Director, Compensation Service.  

Include with the referral to the Director a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having bearing on the issue.  Conduct additional development if necessary.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


